

[Execution Copy]
 
Exhibit 10.1

PP NUCLEAR SUBSCRIPTION AND CAPITAL CONTRIBUTION AGREEMENT
 
 
by and between
 
PENNSYLVANIA POWER COMPANY
 
and
 
FIRSTENERGY NUCLEAR GENERATION CORP.
 


 

 NY #649715 v11
 


--------------------------------------------------------------------------------




SUBSCRIPTION AND CAPITAL CONTRIBUTION AGREEMENT, dated as of May 10, 2005
between Pennsylvania Power Company, a Pennsylvania corporation ("Penn Power")
and FirstEnergy Nuclear Generation Corp., an Ohio corporation ("Nuclear Genco").
 
R E C I T A L S
 
WHEREAS, Penn Power wishes to subscribe for 100 shares of common stock, without
par value, of Nuclear Genco (the "Shares"); and
 
WHEREAS, Nuclear Genco desires to accept the subscription for the Shares in
consideration for Penn Power’s Contribution to Nuclear Genco of the Contributed
Assets (in each case as defined below) on the terms and conditions set forth
herein; and
 
WHEREAS, the Board of Directors of Penn Power and Nuclear Genco have each
approved Penn Power’s subscription for the Shares and the contribution by Penn
Power of all of Penn Power’s right, title and interest in and to its undivided
ownership interests in (a) Units Nos. 1 and 2 of the Beaver Valley Nuclear Power
Plant, (b) the Beaver Valley Nuclear Power Plant Common Facilities, (c) the
Perry Nuclear Power Plant and associated decommissioning trust funds, and (d)
certain other assets associated therewith (the "Other Nuclear Assets"), all as
more specifically described in Annex A and in Annex C hereto (collectively, the
"Contributed Assets"), together with Penn Power’s transfer and assignment to
Nuclear Genco of all of Penn Power’s rights, liabilities and obligations in
respect of $63,650,000 aggregate principal amount of outstanding pollution
control revenue bonds with respect to the Contributed Assets (as more
specifically described in Annex B hereto) and other included liabilities as more
specifically described in Annex C (collectively, the "Transferred Liabilities",
and together with the Contributed Assets, the "Contribution"); and
 
WHEREAS, each of the parties hereto has agreed to execute and deliver all such
agreements, certificates and other documents as they deem necessary or desirable
to implement the Contribution, with such terms, conditions, modifications,
amendments or alterations as the officers executing the same shall approve as
necessary or desirable, such approval to be conclusively established by their
execution thereof, and to take all actions necessary or desirable in order to
enable the parties to fulfill their obligations under such agreements,
certificates and other documents; and
 
WHEREAS, each of the parties hereto has determined that the Contribution is in
its best interests.
 
NOW, THEREFORE, in consideration of the premises and intending to be legally
bound hereby, the parties hereto agree as follows:
 


            1.        Subscription for Shares.Subject to the terms and
conditions hereof, Penn Power hereby agrees to subscribe for the Shares, and
Nuclear Genco hereby agrees to accept the subscription and the Contribution of
the Contributed Assets and to assume the Transferred Liabilities in
consideration for its issuance of the Shares and the Note (as defined below) to
Penn Power. The parties hereby acknowledge and agree that the value of the
Contribution will be the book value thereof, less accumulated depreciation, of
the Contributed Assets as shown on Penn Power’s balance sheet as of the end of
the fiscal quarter immediately preceding the Contribution Date, less the agreed
upon value of the Transferred Liabilities as of the Contribution Date.
 
 
NY #649715v11

--------------------------------------------------------------------------------


 
2.        Promissory Note. In further consideration for the Contribution of the
Contributed Assets, Nuclear Genco hereby agrees to issue to Penn Power a
promissory note (the "Note"), substantially in the Form of Exhibit A hereto, in
a principal amount equal to the value of the Other Plant Assets less the amount
of the Assumed Liabilities (as defined in paragraph 4c below).
 
3.        Effectiveness of Transaction.
 
a.      Nuclear Genco agrees to issue the Shares and the Note to Penn Power and
Penn Power agrees to accept the Shares and the Note and to make the Contribution
as promptly as practicable following receipt of all necessary regulatory
authorizations and other consents and approvals as may be necessary, appropriate
or advisable to consummate the transactions contemplated hereby.
 
b.      The parties hereby agree that the Contribution shall, to the extent they
deem appropriate, be further evidenced and effected through the taking of all
such additional actions and the execution of all instruments, agreements and
documents of transfer, including without limitation such deeds, assignment and
assumption agreements, releases and other documents as may be necessary or
desirable to further evidence or carry out the Contribution.
 
4. Representations; Covenants.
 
a.      Nuclear Genco agrees that upon their issuance to Penn Power pursuant
hereto, the Shares shall be fully paid and non-assessable and free and clear of
any and all liens, claims, charges and encumbrances.
 
b.      Penn Power hereby undertakes and agrees that the Contributed Assets will
be transferred to Nuclear Genco free and clear of the lien of the Indenture,
dated as of November 1, 1945, between Penn Power and the First National Bank of
the City of New York, now Citibank, N.A., as Trustee, as amended and
supplemented, but may be subject to other liens, claims, liabilities and
encumbrances, all of which Nuclear Genco agrees to accept and assume, except as
otherwise provided herein.
 
               c.     Nuclear Genco agrees to accept the assignment of the
Transferred Liabilities, and all such other liabilities and obligations of Penn
Power as may be associated with, or directly related to, the Contributed Assets
including, without limitation, any decommissioning liabilities and obligations
associated with the Contributed Assets and other liabilities as more
specifically identified in the form of Assignment and Assumption Agreement
attached as Annex C hereto (the "Assumed Liabilities"), which include, among
other liabilities, liability for the decommissioning and decontamination of the
Contributed Assets, management of spent nuclear fuel, and all environmental
liabilities, as well as any liabilities associated with the ownership of the
Contributed Assets from and after the Contribution Date, but otherwise exclude
the liabilities and obligations associated with Penn Power’s ownership of the
Contributed Assets prior to the Contribution Date. Nuclear Genco hereby agrees
fully to perform and discharge the Assumed Liabilities in a timely fashion.
Nuclear Genco further agrees to indemnify and hold harmless Penn Power from and
against any and all liabilities, actions, claims, damages, costs and expenses
which Penn Power may suffer or incur as a result of Nuclear Genco’s failure to
perform the foregoing obligations.
 
 
NY #649715v11

--------------------------------------------------------------------------------


 
d. The parties acknowledge and agree that other than the Transferred Liabilities
and the Assumed Liabilities, Penn Power shall retain and discharge all
liabilities and obligations associated with, or directly relating to, the
Contributed Assets arising out of Penn Power’s ownership of the Contributed
Assets prior to the Contribution Date, including, without limitation, any
liability or obligation to fund the deficiency as of the Contribution Date in
Penn Power’s nuclear decommissioning trusts associated with the Contributed
Assets, in the amount and as may be required by the Nuclear Regulatory
Commission in connection with the transactions contemplated hereby . Penn Power
further agrees to timely and fully discharge all such liabilities and
obligations and to indemnify and hold harmless Nuclear Genco from and against
any and all liabilities, actions, claims, damages, costs and expenses which
Nuclear Genco may suffer or incur as a result of Penn Power’s failure to perform
the foregoing obligations.
 
e. The parties covenant and agree to use all commercially reasonable efforts to
obtain all regulatory and other approvals, authorizations and consents,
including rulings from the Internal Revenue Service, and make all such filings
necessary, appropriate or desirable in order for Penn Power to make and for
Nuclear Genco to accept the Contribution of the Contributed Assets, the
Transferred Liabilities and the Assumed Liabilities as contemplated hereby.
 
5. Governing Law. This Subscription and Capital Contribution Agreement shall be
governed by the substantive laws of the State of Ohio, without reference to its
conflicts of laws principles.
 
6. Counterparts. This Subscription and Capital Contribution Agreement may be
executed in counterparts, each of which taken together shall be deemed one and
the same instrument.
 


 

NY #649715v11
 


--------------------------------------------------------------------------------






 
IN WITNESS WHEREOF, this Subscription and Capital Contribution Agreement has
been duly executed and delivered by the parties as of the date first above
written.
 

           PENNSYLVANIA POWER COMPANY  
   
   
    By:  

--------------------------------------------------------------------------------

Name:
Title:
 

 
 

       
   FIRSTENERGY NUCLEAR GENERATION CORP.
 
   
   
       By:  

--------------------------------------------------------------------------------

Name:
Title:
 

 
 
 
 


 

NY #649715v11
 


--------------------------------------------------------------------------------




ANNEX A
 
General Description of Contributed Assets
 
 
1.
Penn Power’s 65% undivided ownership interest in Beaver Valley Nuclear Power
Plant Unit 1 (526.5 MW), Shippingport, Pennsylvania

 
 
2.
Penn Power’s 13.74% undivided ownership interest in Beaver Valley Nuclear Power
Plant Unit 2 (112.7 MW), Shippingport, Pennsylvania

 
 
3.
Penn Power’s 39.37% undivided ownership interest in Beaver Valley Nuclear Power
Plant Common Facilities, Shippingport, Pennsylvania

 
 
4.
Penn Power’s 5.24% undivided ownership interest in Perry Nuclear Power Plant,
North Perry Village, Ohio

 
 
5.
Penn Power’s interest in the qualified and non-qualified nuclear decommissioning
trust funds associated with the Beaver Valley and Perry Nuclear Power Plants

 
 
6.
All of Penn Power’s right, title and interest in and to any and all other
assets, inventories, nuclear fuel, spare parts, equipment, supplies,
construction work in progress, and contract rights associated with, or necessary
for, the ownership or operation of the foregoing

 
 
in each case as more specifically described in the Assignment and Assumption
Agreement attached as Annex C.
 


 



 


--------------------------------------------------------------------------------




ANNEX B
 
 
Schedule of Outstanding Pollution Control Revenue Bonds
 
 


 


Issuer
 
Bonds
 
Principal Amount
 
Beaver County Industrial Development Authority
 
Pollution Control Revenue Refunding Bonds, 6.0% 1995 Series (Pennsylvania Power
Company Beaver Valley Project) due 2028
 
$14,250,000
 
Beaver County Industrial Development Authority
 
Pollution Control Revenue Refunding Bonds, Series 2001-A (Pennsylvania Power
Company Beaver Valley Project) due 2021
 
$4,400,000
 
Ohio Air Quality Development Authority
 
Pollution Control Revenue Refunding Bonds, Series 1994 (Pennsylvania Power
Company Project) due 2023
 
$1,500,000
 
Ohio Air Quality Development Authority
 
Pollution Control Revenue Refunding Bonds, Series 1997 (Pennsylvania Power
Company Project) due 2027
 
$4,500,000
 
Ohio Air Quality Development Authority
 
Pollution Control Revenue Bonds, Series 1988 (Pennsylvania Power Company
Project) due 2018
 
$3,500,000
 
Ohio Water Development Authority
 
Pollution Control Revenue Bonds, Series 1988 (Pennsylvania Power Company
Project) due 2018
 
$13,300,000
 
Ohio Water Development Authority
 
Pollution Control Revenue Refunding Bonds, Series 1994 (Pennsylvania Power
Company Project) due 2023
 
$11,200,000
 
Ohio Water Development Authority
 
Pollution Control Revenue Refunding Bonds, Series 1999-A (Pennsylvania Power
Company Project) due 2033
 
$5,200,000
 
Ohio Water Development Authority
 
Pollution Control Revenue Refunding Bonds, Series 1997 (Pennsylvania Power
Company Project) due 2027
 
$5,800,000
 
       
TOTAL:
 
$63,650,000
 



 


 
 
 
 